.-OI^40J5^^IC'W^M3®JlJR!li©I»<:RIMINAL APPEALS OFTEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 787LI-

               OFFICIAL BUSINESS                  ,                  5^"°%
               "STATE OF TEXAS , Tg3.                            3   ^U^/" '•5E3S2E3E3' PITNEY BOWES
               PENALTY FOR «v \            go
                                                                 02 1M               3
                       I USE ^ s                                0004279596               JAN 22 2015
 1/21/2015                                %CLU.                 MAILED FROM ZIP CODE 78 7C
 GLASS, ARELIOUS                 Tr.-Ct. No. 64834-A                              WR-82,614-0i
 On this day, the applieation for writ of habeas corpus is dismissed as moot.
                                     ""   "           /                      Abel Acosta, Clerk

                               ARELIOUS GLASS
                                                              1734508


                                                                                                       V
                                                                                     UTF




EBN3B   7 i'AOfe